October 27, 2022

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 5 is objected to because of the following informalities:  In claim 5, the word “flexurally” is not a word.  Should the word “flexurally” be changed to  - - flexibly - -?.  Appropriate correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (U.S.  Patent No. 11,091,064 B2).

    PNG
    media_image1.png
    188
    258
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    329
    273
    media_image2.png
    Greyscale
	
As for claim 1, Kim et al teach a vehicle seat comprising: 
a seat cushion frame 20 that structures a frame of a seat cushion and that is configured to support buttocks of a seated vehicle occupant; 
a seat cushion pad 22 mounted to the seat cushion frame; and 
a pelvis supporting portion having a push-up portion 80 that is provided at a seat lower side of the seat cushion pad 22 along a seat left-right direction and that, by being displaced toward a seat upper side, pushes a seat rear side portion of the seat cushion pad toward the seat upper side.
As for claim 3, Kim et al teach that the pelvis supporting portion has supported portions 84 that are supported so as to be able to rotate with the seat left-right direction being an axial direction, and 
the push-up portion moves in a seat vertical direction due to the pelvis supporting portion being tilted in the seat vertical direction with the supported portions being a center of rotation (see Fig. 8 and the specification where it reads “Front ends of the two sides in the seat width direction of the push-up wire 84 are inflected toward the seat width direction inner sides thereof and turnably inserted into the insertion holes 58 of the hinge portions 56.”).
As for claim 4, Kim et al teach that the push-up portion 80 is disposed further toward a seat rear side than the supported portions.
As for claim 5, Kim et al teach spring portions, 50 which span across the seat cushion frame and which flexibly deform at a time when a load toward the seat lower side is inputted thereto from the seat cushion pad, are provided at the seat lower side of the seat cushion pad, and 
the pelvis supporting portion is supported by the spring portions.

Claims 2 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The Prior art fails to teach that both side portions in the seat left-right direction of the push-up portion are formed in shapes that are convex toward the seat upper side, a defined in claim 2.  The Prior art fails to teach a recess, in whose interior the supporting members are disposed, is formed in the seat cushion pad, as defined in claim 6.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney B. White whose telephone number is (571)272-6863. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rodney B White/Primary Examiner, Art Unit 3636